DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  “the O-ring” should be –an O-ring--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4-6, 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Osgar et al. (6,015,068) in view of Osgar et al. (WO 89/07575).
Osgar et al. ‘068  disclose, in figs. 2 and 3,
Re-claim 1, a fitment for a fluid containment system, comprising: a liner fitment 204 , including a liner joining surface 314, the liner joining surface configured to be joined to a liner 106, wherein the liner fitment defines a liner fitment aperture 318 ; and a retainer 328, including a container joining surface 208, the container joining surface configured to be joined to a container, wherein the retainer defines an aperture 320 suitable for receiving the liner fitment and wherein the liner fitment is held in the aperture by a load-bearing feature304 formed by an outer surface of the liner fitment and surface of the retainer.
Re-claim 2, wherein the load-bearing feature includes an annular surface on an end of the fitment and wherein the annular surface extends beyond the aperture of the retainer.
Re-claim 3, wherein the load-bearing feature is positioned on a surface of the aperture of the retainer and a corresponding surface of the liner fitment.
Re-claim 4, wherein the liner joining surface is disposed on an annular flange 314.
Re-claim 6, wherein the retainer includes one or more vent holes 324, allowing fluid communication between a first side of the retainer to a second side of the retainer, the second side of the retainer being opposite the first side of the retainer.
Re-claims 14 and 15, a containment system, comprising: a liner; a fitment; and a container, wherein the fitment includes: a liner fitment having a liner joining surface joined to the liner and defining a liner fitment aperture, and a retainer, including a container joining surface, the container joining surface configured to be joined to a container, wherein the retainer defines an aperture suitable for receiving the liner fitment and wherein the liner fitment is held in the aperture by a load-bearing feature formed by an outer surface of the liner fitment and surface of the retainer, and
the container surrounds the liner; and
a closure ring 214 received over the liner fitment and the retainer, wherein the closure ring is threadably engaged with threads provided on the container.
Osgar et al. ‘068   lack to disclose the liner fitment comprising a fluoropolymer.
Osgar et al .’WO teaches, in fig. 3 and page 10, lines 14-24, a liner fitment comprising a fluoropolymer.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching or Osgar et al. ‘WO, to make the invention of Osgar et al. ‘068  with liner fitment comprising a fluoropolymer as strong plastic material for chemical liner of a fluid container.
	Re-claims 6 and 9, Osgar et al. ‘WO also disclose a liner fitment retainer 56 comprising one or more holes 54A, 54B; and retainer comprising a polymer (plastic , see the cross section of the retainer}.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/179,353 in view of Osgar et al. (6,015,068) .  Although the claims of copending Application lack a load-bearing feature. formed by an outer surface of the liner fitment and surface of the retainer, it is well known to have a load-bearing feature formed by an outer surface of the liner fitment and surface of the retainer, as disclosed by Osgar et al..
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9, 14 and 15 have been considered but are moot in view of the new ground of rejection(s).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/28/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        May 3, 2022